NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



PHILLIP L. AUSTIN, JR.,                   )
                                          )
               Appellant,                 )
                                          )
v.                                        )    Case No. 2D17-3086
                                          )
STATE OF FLORIDA,                         )
                                          )
               Appellee.                  )
                                          )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark Kiser, Judge.

Phillip L. Austin, Jr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

               Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.